Citation Nr: 0821068	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  97-06 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the left knee, status post meniscectomy and 
total knee replacement, evaluated as 30 percent disabling 
from August 14, 1995 to October 22, 2000; 100 percent 
disabling from October 23, 2000, to December 31, 2001; and 60 
percent disabling from January 1, 2002; to include the 
question of whether a separate evaluation in excess of 10 
percent is warranted for tricompartmental degenerative 
arthritis of the left knee for the period August 14, 1995, to 
January 1, 2002.

2.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic arthritis affecting the right 
fifth metacarpophalangeal joint with residual injury to the 
right fourth finger, degenerative arthritis of the distal 
interphalangeal joints of all digits of the right hand, and 
limitation of motion of the right wrist, on appeal from an 
initial grant of service connection.  

3.  Entitlement to an effective date prior to February 16, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.  

In March 1996, the RO granted an increased rating for the 
veteran's service-connected left knee disability to 30 
percent, effective from August 14, 1995.  The RO also granted 
service connection for post-traumatic arthritis affecting the 
fifth metacarpophalangeal joint of the right hand and 
assigned a 10 percent evaluation therefor, effective from the 
same date.  The veteran appealed to the Board of Veterans' 
Appeals (Board), challenging the evaluations assigned.  

In June 1999, the Board remanded the veteran's claims for 
additional development.  On October 23, 2000 - while the 
case was in remand status - the veteran underwent a total 
left knee replacement.  Thereafter, by decisions in February 
2001, June 2002, and January 2003, the RO assigned a 100 
percent evaluation for the left knee under 38 C.F.R. §§ 4.30 
and 4.71a, Diagnostic Code 5055, effective from October 23, 
2000, to December 31, 2001, and a 60 percent evaluation 
thereafter.  The RO also awarded a separate 10 percent 
evaluation for tricompartmental degenerative arthritis of the 
left knee for the period August 14, 1995 to January 1, 2002, 
and expanded the description of the service-connected right 
hand disability to include post-traumatic arthritis affecting 
the right fifth metacarpophalangeal joint with residual 
injury to the right fourth finger, degenerative arthritis of 
the distal interphalangeal joints of all digits of the right 
hand, and limitation of motion of the right wrist.  The 10 
percent rating for the right hand disability was continued.  

In January 2003, the RO also granted a total disability 
rating based on individual unemployability (TDIU), effective 
from February 16, 1999.  The veteran appealed that 
determination, challenging the effective date of the award.  
In a May 2003 statement of the case, the RO denied an earlier 
effective date (EED) for the TDIU.  

In a June 2003 VA Form 9 concerning the EED issue, the 
veteran requested a hearing before the Board.  A hearing 
before the Board had been held at the RO in March 1999.  The 
Veterans Law Judge who conducted that hearing is no longer at 
the Board.  Therefore, the veteran was entitled to another 
Board hearing, 38 U.S.C.A. § 7107(c) (West 2002); pursuant to 
his request, another hearing was held at the RO in October 
2004 before the undersigned Veterans Law Judge.  Following 
the October 2004 hearing, the Board again remanded the case 
in May 2005 for further procedural and evidentiary 
development.  That development has been completed and the 
case is now ready for final appellate consideration.  


FINDINGS OF FACT

1.  From August 14, 1995, to October 22, 2000, post-traumatic 
arthritis of the left knee, status post-meniscectomy was 
manifest by severe instability.  

2.  From August 14, 1995, to October 22, 2000, 
tricompartmental degenerative arthritis of the left knee was 
manifest by painful flexion of the left leg to no less than 
60 degrees and painful extension of the leg primarily between 
0 and 5 degrees.

3.  The veteran's service-connected status post left knee 
replacement was rated the maximum ratings of 100 percent from 
October 23, 2000, and 60 percent from January 1, 2002.


4.  Prior to December 18, 2001, the evidence showed x-ray 
evidence of arthritis affecting the right fifth 
interphalangeal joint, with only by slight limitation of 
flexion of the fifth digit.  

5.  Beginning with the December 18, 2001, VA compensation 
examination, both the right fourth and fifth fingers are 
shown to be unfavorably ankylosed.  

6.  The veteran's right wrist disability has been manifest 
throughout the appeal period by no more than slight painless 
limitation of dorsiflexion and palmar flexion.  

7.  A 40 percent combined rating was in effect for the 
veteran's service-connected disabilities from August 14, 
1995, and a 50 percent combined rating was in effect from 
August 14, 1999, to February 16, 1999.  

8.  The evidence does not show that the veteran was 
unemployable due to service-connected disability prior to 
February 16, 1999.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 30 
percent on the basis of instability for post-traumatic 
arthritis of the left knee, status post meniscectomy from 
August 14, 1995 to October 22, 2000, or for a rating greater 
than 100 percent from October 23, 2000, to December 31, 2001, 
and 60 percent thereafter for residuals of a left total knee 
replacement.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Codes 5257-5055 (2007).  

2.  The criteria are not met for a separate initial rating 
greater than 10 percent for tricompartmental degenerative 
arthritis of the left knee for the period August 14, 1995, to 
December 31, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5260 (2007).  

3.  The criteria are met for a 20 percent rating and no more 
for post-traumatic arthritis affecting the right fifth 
metacarpophalangeal joint with residual injury to the right 
fourth finger, degenerative arthritis of the distal 
interphalangeal joints of all digits of the right hand, and 
limitation of motion of the right wrist, effective from 
December 18, 2001 and no earlier.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5010 (2007).  

4.  The criteria are not met for an effective date prior to 
February 16, 1999, for a total disability rating based on 
individual unemployability.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.10, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Disability Evaluations

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee and right hand 
disabilities warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Left knee

The veteran's left knee joint disability has been rated on 
various bases since he filed his increased rating claim in 
August 1995.  Essentially, three time periods are relevant - 
August 14, 1995, through October 22, 2000; October 23, 2000, 
through December 31, 2001; and beginning January 1, 2002.  

For the period prior to October 23, 2000, the post-traumatic 
arthritis of the left knee was rated the maximum of 30 
percent under Diagnostic Code 5257, based on instability.  In 
addition, a January 2003 rating decision assigned a separate 
10 percent rating based on arthritis of the left knee with 
pain on motion using Diagnostic Code 5260.  

On October 23, 2000, the veteran was hospitalized and 
underwent a left total knee arthroplasty.  Beginning the day 
he was hospitalized, a temporary total disability rating for 
convalescence was initially assigned until January 1, 2001, 
under 38 C.F.R. § 4.29.  In light of the change in diagnosis 
of the veteran's knee disability after his knee replacement, 
all manifestations due to the disability thereafter are rated 
under Diagnostic Code 5055.  Beginning January 1, 2001, a 
schedular 100 percent rating was assigned for one year, as 
provided by that diagnostic code.  Thereafter, a 60 percent 
rating has been in effect.  

As a 100 percent rating was in effect from October 23, 2000, 
through December 31, 2001, no higher rating for the left knee 
disability may be assigned for that period.  Moreover, the 60 
percent rating currently assigned for the left knee 
disability since January 1, 2001, contemplates severe 
impairment due to all manifestations and is the maximum 
rating provided by Diagnostic Code 5055 following one year 
after a total knee replacement.  Such a 60 percent rating 
limit comports with another regulation - the amputation 
rule, 38 C.F.R. § 4.68 - which states that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for an amputation at the elective level, were 
amputation to be performed; thus, the combined evaluation for 
disabilities at the level of the knee shall not exceed the 
60 percent evaluation under Diagnostic Code 5164 (amputation 
at the level of the knee).  Therefore, no higher rating may 
be assigned for the veteran's left knee disability beginning 
January 1, 2002.  

The Board will, therefore, focus its discussion on the 
evaluation of the veteran's post-traumatic arthritis of the 
left knee prior to October 23, 2000.  A number of diagnostic 
codes are potentially applicable.  

Prior to October 23, 2000, the veteran's left knee disability 
was manifest by limitation of flexion, limitation of 
extension, and instability.  

As noted above, the 30 percent rating under Diagnostic Code 
5257, other impairment of the knee, with recurrent 
subluxation or lateral instability, is the maximum rating 
under this diagnostic code.  Consequently, a higher rating is 
not available on the basis of instability.

Separate compensable ratings may be assigned for limitation 
of flexion and extension of a joint.  See VAOGPREC 9-2004 
(September 17, 2004).  Diagnostic Code 5260 provides ratings 
for limitation of flexion of 0 percent to 60 degrees, 
10 percent to 45 degrees, 20 percent to 30 degrees, and 30 
percent to 15 degrees.   Diagnostic Code 5261 provides 
ratings for limitation of extension of 0 percent to 
5 degrees, 10 percent to 10 degrees, 20 percent to 15 
degrees, 30 percent to 20 degrees, 40 percent to 30 degrees, 
and 50 percent to 45 degrees.   

The veteran testified at his first Board hearing, in March 
1999, as to the severe pain he experienced in his knee - 
pain that prevented him from walking more than a block with 
the aid of a cane or from climbing or descending any stairs.  
He further described the pain in his knee as extending into 
his left shin and up his thigh several inches.  The veteran 
stated that he had swelling in the knee essentially every 
day, as well as numbness that would extend down his shin.  He 
also indicated that he was completely dependent on using his 
cane - or even a wheelchair - to avoid falling due to 
instability in the knee.  The veteran and his wife testified 
similarly at his second Board hearing in October 2004.  It 
was also stated that his knee symptoms didn't really improve 
much after his knee replacement.  The veteran also indicated 
that he had stopped working in approximately 1993 and had 
been on Social Security disability since that time.  In this 
regard, however, the record contains a Social Security 
Disability award letter dated in May 1995 indicating that the 
veteran had been disabled since October 1990 due to a 
psychiatric disorder.  

Concerning limitation of flexion, the Board notes that 
flexion of the left leg was variously reported as ranging 
from 90 degrees to 130 degrees; some examiners indicated that 
flexion was limited at that point by pain.  At no point, 
however, was flexion of the left leg limited to 60 degrees, 
which is the amount for assignment of a noncompensable 
rating, much less to 45 degrees, which is the minimum amount 
for assignment of a compensable rating.

Extension was reported as varying from 0 degrees to as much 
as 30 degrees, although 30 degrees was noted only once, on VA 
examination in September 1996.  A 30 degree "extension lag" 
was also noted on VA examination in February 1996.  Dr. 
Curry, however, measured range of motion from 3 degrees to 
110 degrees in November 1995.  VA treatment records noted 
extension to 5 degrees in July and August 1998 and an unclear 
amount - perhaps 15 or 5 degrees - in December 1998.  Private 
treatment records report full extension of 0 degrees in March 
and April 1996 and in March 1997.  Limitation of extension to 
5 degrees would support assignment of a noncompensable rating 
pursuant to Diagnostic Code 5261.  Limitation of extension to 
30 degrees would support assignment of a 40 percent rating.  
It was only documented once, however, and the remainder of 
the recorded limitation of extension both before and after 
September 1996 does not approach 30 degrees during this 
period.  The unclear extension recorded in the December 1998 
VA treatment record also does not support a separate, 
compensable rating, as it is unclear and is not duplicated 
elsewhere.  The Board concludes, therefore, that the reported 
ranges of motion for the period in question do not support 
more than a 10 percent rating on the basis of painful motion.  
See 38 C.F.R. § 4.71a Diagnostic Code 5003 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A separate, compensable 
rating under either Diagnostic Code 5260, for limitation of 
flexion, or Diagnostic Code 5261, for limitation of 
extension, is not supported by the evidence.

Moreover, the record does not reflect that the veteran's 
service-connected left knee instability caused marked 
interference with employment during this period beyond that 
contemplated by the schedule for rating disabilities.  Nor 
does the evidence show that the disability necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  

In summary, for the period from August 14, 1995 to October 
22, 2000, the criteria are not met for a rating greater than 
30 percent for post-traumatic arthritis of the left knee, 
status post meniscectomy and total knee replacement rated on 
the basis of instability (Diagnostic Code 5257) or for a 
separate evaluation in excess of 10 percent for 
tricompartmental degenerative arthritis of the left knee 
(Diagnostic Code 5260 or 5261).  Nor is there a basis for 
assignment of a rating greater than 100 percent from October 
23, 2000, to December 31, 2001, or greater than 60 percent 
from January 1, 2002.

Right hand and wrist

The current appeal regarding the veteran's right hand 
disability arose from the rating assigned following the 
initial grant of service connection.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

The veteran testified that his right hand symptoms had 
remained about the same since service.  He complained of poor 
grip strength and inability to hold things due to weakness 
and achy pain.  He also reported having numbness in his 
fingers.  The veteran stated that his hand and wrist symptoms 
prevented him from doing any fine work, like buttoning 
buttons or tying his shoes, or working on a computer.  

The veteran's private physician noted in November 1995 that 
he had intermittent episodes of pain, swelling, and decreased 
range of motion in his right fifth metacarpophalangeal joint, 
aggravated by physical activity and weather changes.  There 
was a bowing deformity of the right fifth metacarpal.  There 
was some tenderness of the right fifth metacarpophalangeal 
(MCP) joint, but full range of motion without crepitus was 
present.  All tendon function appeared intact.  

On VA compensation examination in February 1996, the veteran 
complained of increasing pain in his right hand over the 
previous couple years which would sometimes wake him at 
night.  He noted decreased capacity for activities of daily 
living.  The examiner reported there was a deformity of the 
right fifth metacarpal bone, with tenderness all around the 
previous fracture site and in the veteran's hand.  functional 
(full) range of motion was present.  Right wrist extension 
was to 40 degrees, with flexion to 35 degrees.  Radial 
deviation and ulnar deviation were possible to 25 degrees.  
Right hand grip strength was significantly reduced, compared 
to the left.  Another VA examiner in September 1996 
(primarily to evaluate the veteran's left knee) noted that 
range of motion of the right wrist was slightly reduced.  X-
rays reportedly showed deformity of the fifth metacarpal bone 
and considerable degenerative arthritis of the fifth 
interphalangeal joint.  

A VA orthopedic examiner in December 2001 noted the veteran's 
complaint that he needed assistance with buttons and shoe 
laces due to his right hand disability.  He recorded the 
following clinical findings regarding the right wrist: 
extension to 70 degrees, flexion to 34 degrees, radial 
deviation to 16 degrees, and ulnar deviation to 10 degrees.  
The examiner indicated that the right fifth MCP joint and 
proximal interphalangeal (PIP) joint were mildly tender, 
including over the previous fracture site.  Closure of the 
right hand was incomplete due to partial immobility of the 
fourth and fifth fingers.  The examiner stated that he could 
not explain the severe neuralgic pain reported by the veteran 
on the medial aspect of the dorsum of his right hand.  He did 
not comment on any additional limitation of motion of the 
wrist due to pain or on any additional functional impairment 
on use.  

Another VA examination was also conducted in December 2001 
specifically to evaluate the veteran's right hand disability.  
The veteran complained to that examiner that he had pain 
along the dorsum of the right fifth finger back to the wrist, 
as well as pain similarly radiating along the fourth finger.  
The veteran was unable to bring any of the fingers of his 
right hand toward his median transverse fold closer than 3 cm 
to 6 cm, from the middle finger to the little finger, 
although he could oppose his thumb to the tip of each finger.  
Hand grip was weak and the veteran did not use his fourth and 
fifth fingers in grasping.  Two-finger pinch was adequate and 
he could hold a pen adequately.  The veteran could flex his 
right fifth MCP joint 25 degrees, although he could fully 
extend the joint to zero degrees.  Flexion of the fifth PIP 
joint was possible to 50 degrees, and the distal 
interphalangeal (DIP) joint could flex to 30 degrees.  Range 
of motion of the other fingers was reportedly functional, 
i.e., normal.  X-rays showed mild degenerative arthritis in 
the DIP joints of all fingers of the right hand.  Another 
examiner reviewed the records at that time and commented that 
it was his opinion that the veteran's right hand weakness was 
as likely as not related to the repeated traumas to his right 
hand and wrist during service and their late effects.  

The same VA examiner again saw the veteran in May 2003 to 
evaluate his right hand and wrist.  He stated that range of 
motion data had remained the same, but that the effects of 
pain, fatigue, and weakness had increased.  

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis or limitation of motion of the fingers.  
Prior to that date, the regulations provided that ankylosis 
of both the MCP joint and the PIP joint of a finger were to 
be rated as unfavorable ankylosis.  Unfavorable ankylosis of 
a single finger warranted a 0 percent rating under Diagnostic 
Code 5227.  Unfavorable ankylosis of the ring and little 
fingers warranted a 20 percent rating under Diagnostic Code 
5219.  

Prior to the December 2001 examination, the VA examiner in 
February 1996 indicated that the veteran had full range of 
motion of his fingers.  Although a private physician noted in 
November 1995 that he had intermittent limitation of motion 
of the fifth finger, on examination at that time, there was 
full range of motion.  Further, no examiner prior to the 
December 2001 examination reported any impairment of any of 
the other fingers.  Diagnostic Code 5003 (degenerative 
arthritis) provides that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  

In this case, the evidence shows that, prior to December 18, 
2001, there was arthritis only in the interphalangeal joint 
of the right fifth digit and that any limitation of motion of 
that finger was painless.  However, the old criteria do not 
provide for more than a 10 percent rating for limitation of 
motion of only the fifth finger on any basis.  Therefore, a 
rating greater than 10 percent for the right hand disability 
prior to December 18, 2001, is not warranted.  

In this case, only the VA hand examiner in December 2001 and 
May 2003 has provided actual range of motion data for the 
veteran's fingers, and those data reflect significant 
limitation of motion of the MCP and PIP joints of the fifth 
digit, and limitation of motion of the fourth digit which 
appeared to equal that of the fifth digit.  Therefore, 
pursuant to Note (3) preceding old Diagnostic Code 5216, the 
Board finds that impairment of the right fourth and fifth 
fingers is equivalent to unfavorable ankylosis, beginning 
with the December 18, 2001, VA compensation examination.  
Under the old rating criteria, then, a 20 percent rating and 
no more was warranted under old Diagnostic Code 5219.  

The criteria that became effective on August 26, 2002, 
provide that when two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher evaluation when the level of disability 
is equally balanced between one level and the next higher 
level.  In addition, if both the MCP and PIP joints of a 
digit are ankylosed, the joint is to be evaluated as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.  In this case, as with the old 
criteria, the range of motion data reported by the VA hand 
examiner in December 2001 and May 2003 equate with 
unfavorable ankylosis of the right fourth and fifth fingers, 
for which a 20 percent rating is applicable.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant will apply.  Further, VA's General Counsel has 
held that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  The 
Board finds that, in this case, the old rating criteria are 
more favorable to the veteran, as they allow for assignment 
of a 20 percent rating, effective from December 18, 2001, 
whereas a 20 percent rating under the revised criteria could 
be effective no earlier than August 26, 2002.  

The record shows that a 10 percent rating for the veteran's 
right hand disability has been in effect throughout the 
appeal period.  However, the Board has determined that a 20 
percent rating and no more is warranted, effective December 
18, 2001, and no earlier, under the provisions of old 
Diagnostic Code 5219.  

Concerning the right wrist disability, the criteria for a 10 
percent rating require limitation of dorsiflexion (extension) 
to less than 15 degrees or palmar flexion limited in line 
with the forearm.  Diagnostic Code 5215.  The range of motion 
data for the veteran's right wrist set forth above show that 
he has far greater range of motion in his wrist in both 
directions than would warrant assignment of a compensable 
rating.  Further, although 38 C.F.R. § 4.59 (painful motion 
of a joint affected by arthritis warrants at least the 
minimum compensable rating for the joint) is potentially 
applicable to this disability, no examiner has noted that 
motion of the right wrist is painful and the record doesn't 
show that the veteran has complained of painful motion of the 
wrist.  Therefore, a 10 percent rating is not warranted on 
that basis either.  


Accordingly, the Board concludes that the criteria are not 
met for an initial rating greater than 10 percent prior to 
December 18, 2001, for post-traumatic arthritis affecting the 
right fifth metacarpophalangeal joint with residual injury to 
the right fourth finger, degenerative arthritis of the distal 
interphalangeal joints of all digits of the right hand, and 
limitation of motion of the right wrist.  However, giving the 
veteran the benefit of the doubt, 38 U.S.C.A. § 5107(b), 
beginning December 18, 2001, the criteria are met for a 20 
percent rating and no more for post-traumatic arthritis 
affecting the right fifth MCP joint with residual injury to 
the right fourth finger, and degenerative arthritis of the 
distal IP joints of all digits of the right hand.  

The Board has considered 38 C.F.R. § 3.321(b)(1).  The 
record, however, does not reflect that the veteran's service-
connected right hand and wrist disability caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) were not met.  

II.  Earlier effective date

An award of a total disability rating based on individual 
unemployability is in the nature of an increased rating.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

Beginning August 14, 1995, the combined rating for the 
veteran's service-connected disabilities was 40 percent.  
Beginning September 24, 1996, with the addition of a 10 
percent rating for a left knee scar, the combined rating 
increased to 50 percent.  At that time, the percentage 
criteria of § 4.16(a) were not met.  Further, the evidence 
does not show that the veteran was unemployable due to the 
disabilities for which service connection was then in effect.  

Effective February 16, 1999, service connection was 
established for bipolar disorder and a 70 percent rating was 
assigned.  With the addition of that disability, the 
percentage criteria of § 4.16(a) were met.  Indeed, the same 
rating decision that granted service connection for bipolar 
disorder also assigned a total disability rating based on 
individual unemployability, also effective February 16, 1999.  

Although the May 1995 Social Security Disability award letter 
indicates that the veteran had been disabled since October 
1990, and despite the fact that his disability was stated to 
have been due to a psychiatric disorder, the fact remains 
that service connection for the veteran's psychiatric 
disability was not in effect prior to February 16, 1999.  For 
purposes of this decision, an increase in disability was not 
"ascertainable" prior to that date.  

Because the evidence shows that the combined rating for the 
disabilities for which service connection was in effect prior 
to February 16, 1999, did not meet the criteria for a total 
disability rating based on individual unemployability under 
the provisions of 38 C.F.R. § 4.16(a), and because the 
medical evidence does not show that the veteran was 
unemployable, prior to February 16, 1999, due to the 
disabilities for which service connection was then in effect, 
an effective date earlier than February 16, 1999, cannot be 
assigned.  

For all the foregoing reasons, the claim for an earlier 
effective date for assignment of a total disability rating 
based on individual unemployability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

The appeal concerning the evaluation of the veteran's left 
knee and right hand and wrist disabilities arose from a March 
1996 rating decision.  The unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

In this case, VA satisfied its duty to notify by a July 2005 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations for the left knee 
specifically informed him of the rating criteria that would 
be applied, and he had an opportunity to supply information 
or evidence concerning worsening or increase in severity of 
the disabilities at issue and the effect such worsening has 
on his employment and daily life.  Moreover, the veteran 
specifically discussed those aspects as to each disability 
with several VA examiners and at his Board hearings.  Thus, 
the Board concludes that the veteran, in this instance, was 
not prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, including at two hearing.  Also, in 
November 2007, the Appeals Management Center notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at two hearing, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

An increased rating for post-traumatic arthritis of the left 
knee, status post meniscectomy and total knee replacement, 
evaluated as 30 percent disabling from August 14, 1995 to 
October 22, 2000; 100 percent disabling from October 23, 2000 
to December 31, 2001; and 60 percent disabling from January 
1, 2002, is denied.  A separate evaluation in excess of 
10 percent for tricompartmental degenerative arthritis of the 
left knee for the period August 14, 1995, to December 31, 
2002, is also denied.  

A 20 percent rating is granted, effective from December 18, 
2001, for post-traumatic arthritis affecting the right fifth 
MCP joint with residual injury to the right fourth finger, 
degenerative arthritis of the distal IP joints of all digits 
of the right hand, and limitation of motion of the right 
wrist, subject to the law and regulations governing the award 
of monetary benefits.  

An effective date prior to February 16, 1999, for the award 
of a TDIU is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


